Name: Commission Regulation (EEC) No 1318/81 of 14 May 1981 on arrangements governing imports into France and the Benelux countries of certain textile products originating in the Philippines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/ 10 Official Journal of the European Communities 19 . 5 . 81 COMMISSION REGULATION (EEC) No 1318/81 of 14 May 1981 on arrangements governing imports into France and the Benelux countries of certain textile products originating in the Philippines HAS ADOPTED THIS REGULATION : Article 1 Importation into France and the Benelux countries of the category of products originating in the Philippines and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex, subject to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ( J ), as last amended by Regulation (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions under which quantitative limitations may be established ; whereas imports into France and the Benelux countries of pyjamas, knitted or crocheted (category 24), originating in the Philip ­ pines, have exceeded the respective levels referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 , the Philippines were notified of a request for consultations ; whereas, following these consulta ­ tions, the products in question should be subjected to quantitative limits in respect of France and the Benelux countries for 1981 and 1982 ; Whereas paragraph 13 of the Article in question provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex V to the Regulation concerned ; Whereas the products in question exported from the Philippines to France and the Benelux countries between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limits for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , 1 . Products as referred to in Article 1 , shipped from the Philippines to France and the Benelux countries before the date of entry into force of this Regulation, which have not yet been released for free circulation shall be so released on production of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from the Philip ­ pines to France and the Benelux countries after the entry into force of this Regulation shall be subject to the double-checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of paragraph 2, all quantities of products shipped from the Philippines to France and the Benelux countries between 1 January 1981 and the date of entry into force of this Regulation and released for free circulation shall be set off against the quantitative limits established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1981 . For the Commission Wilhelm HAFERKAMP Vice-President ( ») OJ No L 365, 27 . 12 . 1978 , p . 1 . ( 2) OJ No L 98 , 9 . 4 . 1981 , p . 1 . 19 . 5 . 81 Official Journal of the European Communities No L 132/ 11 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04-47 ; 73 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres BNL F (') 1 000 pieces 140 250 148 265 (') Including the products of category 25 .